Case 2:20-cv-02042-DRH-SIL Document 1 Filed 05/05/20 Page 1 of 7 PageID #: 11



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------------------------------------------x
ADMIRAL INSURANCE COMPANY,                                                Docket No.:
                                                                          2:20-CV-02042
                                             Plaintiff,
                                                                          COMPLAINT
                              -against-

ABH NATURE’S PRODUCTS, INC., ABH PHARMA,
INC. and MOHAMMED JAHIRUL ISLAM,

                                             Defendants.
----------------------------------------------------------------------x

         Plaintiff, ADMIRAL INSURANCE COMPANY (“Admiral”) by its attorneys, PILLINGER

MILLER TARALLO LLP, complaining of the defendants, alleges, upon information and belief, as

follows:

                                              INTRODUCTION

1.       This is an action brought pursuant to 28 U.S.C. 2201, et seq. and Rule 57 of the Federal

         Rules of Civil Procedure for a declaration rescinding as void ab initio an insurance policy

         that was issued based on material misrepresentations.

                                                THE PARTIES

2.       Plaintiff Admiral Insurance Company (“Admiral”) is a corporation organized under

         Delaware law with a principal place of business in Scottsdale, Arizona.

3.       Upon information and belief, at all relevant times, defendant ABH NATURE’S

         PRODUCTS, INC. was a domestic corporation organized and existing pursuant to the laws

         of the State of New York, with its principal place of business located at 131 Heartland

         Boulevard, Edgewood, New York.



                                                      1
Case 2:20-cv-02042-DRH-SIL Document 1 Filed 05/05/20 Page 2 of 7 PageID #: 12



4.    Upon information and belief, at all relevant times, defendant ABH PHARMA, INC. was a

      domestic corporation organized and existing pursuant to the laws of the State of New York,

      with its principal place of business located at 131 Heartland Boulevard, Edgewood, New

      York.

5.    Upon information and belief, at all relevant times, defendant MOHAMMED JAHIRUL

      ISLAM (“Islam”) was and still is a citizen of New York and residing at 140-53 Rose Avenue,

      Flushing, New York.

6.    Upon information and belief Islam is the majority shareholder and an officer of ABH

      NATURE’S PRODUCTS, INC. and ABH PHARMA, INC. (collectively “ABH”).

                                 JURISDICTION AND VENUE

7.    This Court has subject matter jurisdiction based on diversity of citizenship and the amounts

      in controversy exceed $75,000, exclusive of interest and costs, pursuant to 28 U.S.C. Section

      1332.

8.    Venue is proper in this district pursuant to 28 U.S.C. Section 1391 in that the defendants are

      located, reside and/or regularly conduct business in this district.

9.    An actual justiciable controversy exists between the parties regarding whether a policy of

      insurance issued by Admiral to or on behalf of the defendants should be rescinded and

      declared void ab initio.

10.   Plaintiff has no adequate remedy at law.




                                             2
Case 2:20-cv-02042-DRH-SIL Document 1 Filed 05/05/20 Page 3 of 7 PageID #: 13




              ABH’s VIOLATIONS OF FDA RULES AND/OR REGULATION

11.   In 1995, ABH began operations as a contract manufacturer, distributer and seller of dietary

      supplements.

12.   In June 2012, the United States Food and Drug Administration (“FDA”) inspected ABH’s

      manufacturing facility, which was then located at 1885 New Highway, Farmingdale, New

      York.

13.   During the June 2012 inspection the FDA found serious violations of the current Good

      Manufacturing Practice (“cGMP”) regulations.

14.   The violations caused two of ABH’s products to be considered adulterated within the

      meaning of the Federal Food, Drug and Cosmetic Act.

15.   The FDA issued a Form 483 outlining the violations.

16.   Upon information and belief, subsequent inspections of ABH’s Farmingdale manufacturing

      facility revealed similar violations.

17.   ABH’s manufacturing facility subsequently relocated to 131 Heartland Boulevard,

      Edgewood, New York.

18.   The FDA inspected ABH’s Edgewood facility in February 2018 and again in November

      2018.

19.   The inspections revealed similar violations of cGMP.

20.   The FDA issued a Form 483 dated November 16, 2018 that outlined the violations observed

      during the November 2018 inspection.




                                              3
Case 2:20-cv-02042-DRH-SIL Document 1 Filed 05/05/20 Page 4 of 7 PageID #: 14



21.   The violations outlined in the November 16, 2018 Form 483 included the failure to: verify

      the identity of a dietary ingredient; verify that finished batches of product met product

      specifications; implement production controls to ensure the quality of dietary supplements;

      include required information in batch production records; and properly review and

      investigate a consumer complaint.

22.   In December 2018, ABH responded to the FDA’s November 16, 2018 Form 483. In its

      response, ABH stated it did not dispute any of the FDA’s “inspectional observations.”

ABH’S MATERIAL MISREPRESENTATIONS TO OBTAIN THE ADMIRAL POLICY


23.   Admiral issued to ABH NATURES PRODUCTS INC. policy number CA000035018-01,

      effective June 19, 2019 to June 19, 2020 (the “Admiral policy”).

24.   Between April 2019 and June 2019 ABH submitted applications for insurance to Admiral.

25.   The policy application documents          submitted to      Admiral    contained material

      misrepresentations.

26.   The policy applications specifically asked whether ABH had sales outside of the United

      States.

27.   The policy application documents submitted to Admiral stated that ABH did not have sales

      outside of the United States.

28.   ABH’s representations that it did not have sales outside of the United States were false. At

      the time ABH submitted its applications for insurance to Admiral ABH had sales in Europe

      and Canada.




                                            4
Case 2:20-cv-02042-DRH-SIL Document 1 Filed 05/05/20 Page 5 of 7 PageID #: 15



29.   Although requested, and/or under circumstances where a reasonable insurance policy

      applicant would have otherwise disclosed such information, the application documents

      submitted to Admiral did not disclose ABH’s prior FDA regulatory violations and/or

      violations of cGMP.

30.   Although requested, and/or under circumstances where a reasonable insurance policy

      applicant would have otherwise disclosed such information, the policy application documents

      submitted to Admiral did not disclose the February 2018 and November 2018 inspections of

      ABH’s manufacturing facility by the FDA.

31.   Although requested, and/or under circumstances where a reasonable insurance policy

      applicant would have otherwise disclosed such information, the policy application documents

      did not disclose that the FDA issued the November 16, 2018 Form 483 that identified ABH’s

      violations of cGMP.

32.   Although requested, and/or under circumstances where a reasonable insurance policy

      applicant would have otherwise disclosed such information, the policy application documents

      did not disclose that in response to the November 16, 2018 Form 483 ABH informed the

      FDA that ABH did not dispute any of the FDA’s “inspectional observations.”

                         AS AND FOR A FIRST CAUSE OF ACTION

33.   Plaintiff repeats and re-alleges each and every allegation contained in paragraphs “1” through

      “32” of the Complaint as if fully set forth at length herein.

34.   In completing its applications for insurance to obtain the Admiral policy, ABH

      misrepresented the nature and extent of its operations.




                                             5
Case 2:20-cv-02042-DRH-SIL Document 1 Filed 05/05/20 Page 6 of 7 PageID #: 16



35.   In completing its applications for insurance to obtain the Admiral policy, ABH

      misrepresented and/or failed to disclose the nature and extent of ABH’s prior FDA regulatory

      violations and/or violations of cGMP.

36.   Admiral would not have issued the Admiral policy, and/or would not have issued the

      Admiral policy for the premium charged, had it known of the material misrepresentations

      made by ABH during the application process.

37.   That based upon the material nature of ABH’s misrepresentations, including but not limited

      to those alleged above, the Admiral policy should be rescinded and the Court should declare

      that the Admiral policy is void ab initio.

38.   Pursuant to New York Insurance Law §3105 and other applicable statutory and common law,

      Admiral is entitled to a declaration that the Admiral policy is void ab initio based upon the

      material misrepresentations and/or omissions in ABH’s applications for insurance to obtain

      the Admiral policy.



                                       JURY DEMAND

      Plaintiff demands a jury on all of the issues so triable.




                                             6
Case 2:20-cv-02042-DRH-SIL Document 1 Filed 05/05/20 Page 7 of 7 PageID #: 17



       WHEREFORE, plaintiff, ADMIRAL INSURANCE COMPANY, requests that judgment be

made and entered herein:

    (a)       Declaring that the Admiral policy is rescinded and void ab initio; and

    (b)       For such other and further relief as to this Court deems just and proper.

Dated: May 5, 2020

                                            PILLINGER MILLER TARALLO LLP


                                            __________________________________
                                            By:   Neil L. Sambursky (NLS-8520)
                                                  David M. Cassidy (DMC-4174)
                                                  1140 Franklin Avenue, Suite 214
                                                  Garden City, New York 11530
                                                  (516) 408-5388

                                            Attorneys for ADMIRAL INSURANCE COMPANY




                                            7
